Plaintiff in error, Walter Neff, was convicted in the district court of Ottawa county, on a charge of transporting whisky, second offense, and his punishment fixed at a fine of $500 and imprisonment in the penitentiary for a term of two years. From the judgment rendered on the verdict, on May 19, 1923, an appeal was perfected by filing in this court on November 16, 1923, a petition in error with case-made. *Page 449 
Since the appeal was taken, and before the final submission of the cause, suggestion of the death of the plaintiff in error, Walter Neff, has been made. In a criminal action, the purpose of the proceedings being to punish the defendant in person, the action must necessarily abate upon his death.
It is therefore considered, adjudged, and ordered that the proceedings in this cause, and especially under the judgment therein rendered, have abated, and that the district court of Ottawa county enter its appropriate order to that effect.